Citation Nr: 0300066	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  01-03 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dental trauma to 
teeth 7, 8, 9, and 10.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for over 22 years, and 
retired from active service in July 1961.
This case comes before the Board of Veterans' Appeals 
(Board) from a rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

Traumatic loss of teeth 7, 8, 9, and 10 during service is 
shown.


CONCLUSION OF LAW

Dental trauma to teeth 7, 8, 9, and 10 was incurred in 
wartime service.  38 U.S.C.A. §§ 1110, 1712 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.381, 
17.161 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection for Dental Trauma to Teeth 7, 8, 9, 
and 10

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(a) (2002).  For the showing of 
chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).

Moreover, service connection connotes many factors, but 
basically it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of 
the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

With specific reference to claims of service connection 
for dental trauma, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. 
§ 17.161 (2002).  38 C.F.R. § 3.381(a) (2002).  The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred 
or aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other inservice trauma, or 
whether the veteran was interned as a prisoner of war.  
38 C.F.R. § 3.381(b) (2002).

In determining service connection, the condition of teeth 
and periodontal tissues at the time of entry into active 
duty will be considered.  Treatment during service, 
including the filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence 
of aggravation of a condition that was noted at entry, 
unless additional pathology developed after 180 days or 
more of active service.  Teeth noted as normal at entry 
will be service connected if they were filled or extracted 
after 180 days or more of active service.  38 C.F.R. 
§ 3.381(c) (2002).

In the instant case, service medical records dated prior 
to March 1943 show that teeth 7, 8, 9, and 10 (the front 
four upper teeth) were present.  A March 1943 service 
medical record identified as a "Request for Prosthetic 
Dental Treatment" shows that these teeth were missing.  
The record indicates that replacement of these teeth was 
recommended; the veteran was thereafter furnished with a 
partial upper denture.  Neither the March 1943 medical 
record, nor any other medical record, shows that these 
teeth were extracted, or that extraction had at any time 
been medically recommended.  The evidence demonstrates 
that the veteran entered service with these four teeth and 
that these four teeth were no longer present in March 
1943.  Moreover, there is no evidence of record to suggest 
that these missing teeth had been removed by means of 
dental extraction.

The veteran has reported that he incurred trauma to these 
four teeth while playing basketball.  Service medical 
records dated in 1949 refer to other injuries - i.e., back 
strain and injured left great toe - sustained while 
playing basketball.  The nature of the injury (the loss of 
his four front teeth) is consistent with the veteran's 
statements and with the available medical evidence.  The 
Board notes, in this regard, that dental records often do 
not cite the history of a dental injury when setting forth 
the treatment rendered.  

In view of the foregoing, the Board, with application of 
benefit of the doubt provisions on the veteran's behalf, 
finds that the evidence supports the award of service 
connection for dental trauma to teeth 7, 8, 9, and 10.  
See 38 C.F.R. § 3.102 (2002).

II.  Duty to Assist

There was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2002); see 66 Fed. Reg. 45,620-45,632 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, 
and they apply to most claims for benefits received by VA 
on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present 
case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Under VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA also has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  

The RO, in the development of this claim, failed to comply 
with the above obligations and duties.  This failure, 
however, is immaterial, inasmuch as the decision herein 
constitutes a full grant of benefits sought by the 
veteran.  Any failure to adhere to the requirements of the 
VCAA has not resulted in any detriment to his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for dental trauma to teeth 7, 8, 9, and 
10 is granted.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

